SUPREME COURT OF ARIZONA
                                En Banc

ESTATE OF JACOB BRADEN, by and    )     Arizona Supreme Court
through its personal              )     No. CV-10-0300-PR
representative, TONYA GABALDON,   )
                                  )     Court of Appeals
             Plaintiff/Appellant, )     Division One
                                  )     No. 1 CA-CV 08-0764
                 v.               )
                                  )     Maricopa County
THE STATE OF ARIZONA, a body      )     Superior Court
politic; and THE DIVISION OF      )     No. CV2006-006902
DEVELOPMENTAL DISABILITIES OF     )
THE ARIZONA DEPARTMENT OF         )
ECONOMIC SECURITY, a body         )
politic,                          )     O P I N I O N
                                  )
            Defendants/Appellees. )
                                  )
__________________________________)

           Appeal from the Superior Court in Maricopa County
                The Honorable F. Pendleton Gaines, Judge

                            AFFIRMED
________________________________________________________________

             Opinion of the Court of Appeals Division One
                  225 Ariz. 391, 238 P.3d 1265 (2010)

                             VACATED
________________________________________________________________

KNAPP & ROBERTS, P.C.                                 Scottsdale
     By   Craig A. Knapp, Dana R. Roberts, and David L. Abney

     And

LAW OFFICE OF SCOTT E. BOEHM, P.C.                             Phoenix
     By   Scott E. Boehm

     And

WARNOCK, MACKINLAY & CARMAN, P.L.L.C.                   Prescott
     By   Krista M. Carman
Attorneys for the Estate of Jacob Braden and Tonya Gabaldon

                                   1 
THOMAS C. HORNE, ARIZONA ATTORNEY GENERAL                Phoenix
     By   Fred M. Zeder, Assistant Attorney General
          Michael G. Gaughan, Assistant Attorney General
          Daniel P. Schaack, Assistant Attorney General
Attorneys for State of Arizona and Arizona Department of
Economic Security Division of Developmental Disabilities
________________________________________________________________

B R U T I N E L, Justice

¶1                           The issue in this case is whether the Adult Protective

Services                     Act           (“APSA”),           A.R.S.         § 46-455    (2011),     subjects   the

state to an action for damages under that statute.                                                    We hold that

it does not and, therefore, affirm the superior court’s summary

judgment in favor of the State.

                                                                     I.

¶2                           Jacob                     Braden,      an         adult       with       developmental

disabilities,                                  received          services         from      Arizona        Integrated

Residential                           and             Educational    Services            (“AIRES”),    a    licensed

private corporation that contracted with the Arizona Department

of Economic Security’s Division of Developmental Disabilities to

provide services for Jacob.                                         In 2005, Jacob died as a result of

injuries suffered while residing at an AIRES facility.                                                       Jacob’s

estate sued the State alleging a statutory claim under APSA for

abuse and neglect.1

¶3                           The State moved for summary judgment, arguing that it

was not a proper defendant under A.R.S. § 46-455, and the trial
                                                            
1.   The   Estate   also  sued   AIRES   and   the  Division  of
Developmental Disabilities of the Arizona Department of Economic
Security, neither of which are parties to this appeal.
                                                                         2 
court granted the motion.               In a split decision, the court of

appeals reversed.          Estate of Braden v. State, 225 Ariz. 391,

397–99   ¶¶    24–36,     238    P.3d    1265,   1271–73         (App.   2010).      The

majority concluded that the State was not exempt from liability

under § 46-455.         Id.     The dissent, however, would have affirmed

the trial court’s ruling, finding that “the legislature did not

intend the State to be one of the enterprises included within

A.R.S. § 46-455(B).”          Id. at 399–400 ¶ 38 n.9, 238 P.3d at 1273–

74 n.9 (Hall, J., dissenting).

¶4            We   granted      review    because         this    case    presents     a

recurring and purely legal issue of statewide importance.                             We

have jurisdiction under Article 6, Section 5(3) of the Arizona

Constitution and A.R.S. § 12-120.24.

                                          II.

                                          A.

¶5            We are not called on today to consider whether the

state may be liable under a common law negligence theory or

under Arizona’s wrongful death statute, A.R.S. § 12-611.                          Nor do

we   consider       the    potential      liability        of     individual       state

employees.         This case concerns only the state’s exposure to

liability under APSA.

                                          B.

¶6            Section     46-455   is    part    of   a    statutory     scheme     that

protects vulnerable adults by imposing criminal penalties on and

                                           3 
providing for civil enforcement against those who violate its

terms.   When first enacted in 1988, APSA provided only criminal

penalties against certain “persons” who caused an incapacitated

adult to be endangered, injured, or imperiled by neglect.              1988

Ariz. Sess. Laws, ch. 85, § 2 (2d Reg. Sess.).                 In 1989, the

legislature amended the statute to add a civil cause of action.

1989 Ariz. Sess. Laws, ch. 118, § 3 (1st Reg. Sess.).                   The

relevant provision, which is at issue here, now states:

             A vulnerable adult whose life or health is
             being or has been endangered or injured by
             neglect, abuse or exploitation may file an
             action in superior court against any person
             or enterprise that has been employed to
             provide care, that has assumed a legal duty
             to provide care or that has been appointed
             by   a  court   to  provide   care   to   such
             vulnerable   adult  for   having   caused   or
             permitted such conduct.

A.R.S. § 46-455(B) (emphasis added).            Thus, the civil damages

provision in § 46-455 expanded the scope of potential liability

beyond “persons” to also include “enterprises” when the other

elements of subsection (B) are established.

¶7           At the same time it created a civil damages action

under APSA, the legislature broadened the statute to recognize

the state’s central role in both civil and criminal enforcement.

APSA authorizes the state to file civil actions on behalf of

vulnerable    adults   who   are   endangered   or   injured   by   neglect,

abuse, or exploitation, § 46-455(E), and to intervene in any


                                      4 
private   action   that    is   of    special    public    importance,       § 46-

455(M).    Additionally, APSA requires the state to maintain an

abuse registry regarding persons and enterprises against whom

civil or criminal complaints have been filed for abuse, neglect,

or exploitation of vulnerable adults.            A.R.S. § 46-457(D).

                                       C.

¶8           Our goal “in interpreting statutes is to give effect

to the intent of the legislature.”              In re Estate of Winn, 214

Ariz. 149, 151 ¶ 8, 150 P.3d 236, 238 (2007).                  “When the plain

text of a statute is clear and unambiguous there is no need to

resort to other methods of statutory interpretation to determine

the   legislature's       intent      because    its    intent       is     readily

discernable from the face of the statute.”                State v. Christian,

205 Ariz. 64, 66 ¶ 6, 66 P.3d 1241, 1243 (2003).                          Statutory

terms, however, must be considered in context.                      See State v.

Wise, 137 Ariz. 468, 470 n.3, 671 P.2d 909, 911 n.3 (1983).

¶9           Both the court of appeals majority and our dissenting

colleagues    correctly    note      that    because   APSA    is    remedial   in

nature, it warrants a broad interpretation.                   But “[a] liberal

construction is not synonymous with a generous interpretation,”

Nicholson v. Indus. Comm’n, 76 Ariz. 105, 109, 259 P.2d 547, 549

(1953), and we will not impose “[a] burden or liability not

within the terms or spirit of the law,” Goodyear Aircraft Corp.

v. Indus. Comm’n, 62 Ariz. 398, 402, 158 P.2d 511, 513 (1945).

                                        5 
¶10           We first examine APSA’s language to determine if it

has    a   plain     meaning    and   clearly           reflects    the      legislature’s

intent.       As explained below, we conclude that its meaning is not

entirely clear.         The text of § 46-455(B) permits an APSA action

to be filed against a person or an enterprise.                               APSA does not

define the term “person,” but, as the Estate acknowledges, the

general statutory definition of that word would not include the

state.      See A.R.S. § 1-215(29) (defining “person” as including

“a    corporation,      company,      partnership,          firm,       association,    or

society, as well as a natural person”); see also State ex rel.

Dep’t of Health Services v. Cochise County, 166 Ariz. 75, 800

P.2d    578    (1990)   (holding      that        the    state     is   not    a   “person”

required to file a pre-lawsuit claim against a county under

A.R.S. § 11-622).        Because the state is not a person, it can be

liable under APSA only if it is an “enterprise.”

¶11           The legislature defined “enterprise” for purposes of

APSA,      stating    that     it   “means        any    corporation,         partnership,

association, labor union or other legal entity, or any group of

persons associated in fact although not a legal entity, that is

involved with providing care to a vulnerable adult.”                                 § 46-

455(Q)     (emphasis     added).       The        state     is   not     a    corporation,

partnership, association, or group of associated persons that is

not a legal entity; therefore, the state is subject to suit

under APSA only if it is included in the term “other legal

                                             6 
entity.”                       A “legal entity” is “[a] body, other than a natural

person, that can function legally, sue or be sued, and make

decisions through agents.”                                           Black’s Law Dictionary 976 (9th ed.

2009).                  Generally, and as the dissent correctly notes, the state

is thought of as a “legal entity.”2                                            If we were to construe the

words “legal entity” in isolation, we would readily conclude

that the state is an enterprise.

¶12                          We do not, however, consider words in isolation when

interpreting statutes.                                           See Adams v. Comm’n on Appellate Court

Appointments, 227 Ariz. 128, __ ¶ 34, 254 P.3d 367, 375 (2011)

(citing                   Deal             v.          United     States,    508   U.S.   129,   132   (1993)).

Importantly, the legislature did not create “other legal entity”

as an independent and isolated category in its definition of

“enterprise.”                               It defined enterprise, in part, as a “labor union

or other legal entity” rather than “labor union, or other legal

entity.”                      The absence of a comma after the phrase “labor union”

makes a difference.                                            Syntactically, this suggests “other legal

entity” does not function as an independent catch-all category,




                                                            
2
     The case the dissent cites for that general proposition,
however, is inapposite because it did not involve interpretation
of a statute containing the phrase “legal entity.” See State ex
rel. Smith v. Bohannan, 101 Ariz. 520, 523, 421 P.2d 877, 880
(1966) (finding no impermissible splitting of a cause of action
in state’s quo warranto action because the state is a separate
legal entity that has power to sue).
                                                                        7 
but           instead                    relates                   to    legal         entities      like     labor   unions.3

Because the state is not a legal entity like a labor union, we

conclude it is not the kind of “other legal entity” to which the

legislature intended to refer.

¶13                          Likewise, to the extent the text of § 46-455 is not

clear,                  applicable                         canons            of   statutory          construction     support

construing                        “enterprise”                          in    § 46-455(Q)         as    not    including     the

state.                      The            phrase              “other         legal         entity”    in     subsection     (Q)

follows the enumeration “corporation, partnership, association,

[or] labor union” – all terms that are normally understood to

refer to business organizations.                                                        Ejusdem generis dictates that

“general                     words                [that]            follow         the      enumeration       of   particular

classes of persons or things should be interpreted as applicable

only to persons or things of the same general nature or class.”

State v. Barnett, 142 Ariz. 592, 596, 691 P.2d 683, 687 (1984).

Similarly,                         noscitur                    a    sociis        –     a    canon     closely     related    to

ejusdem generis – dictates that a statutory term is interpreted
                                                            
3
     We acknowledge that the 2011-2012 Arizona Legislative Bill
Drafting Manual advises against using a comma before the
conjunction “or.” The Arizona Legislature Bill Drafting Manual
§ 5.10, at 83 (2011-2012). But we think for a couple of reasons
that the omission of this comma is substantive and not merely
stylistic.   First, a comma once existed between “labor union”
and “other legal entity,” but the comma was deleted in a 2009
amendment. See 2009 Ariz. Sess. Laws 119, § 8 (1st Reg. Sess.).
Second, despite the Manual’s guidance that a comma should not
precede the word “or,” the legislature preceded the very next
“or” in this subsection with a comma. § 46-455(Q) (“labor union
or other legal entity, or any group of persons associated in
fact although not a legal entity . . .”).
                                                                                  8 
in context of the accompanying words.                                                       See Planned Parenthood

Comm. of Phoenix, Inc. v. Maricopa Cnty., 92 Ariz. 231, 235–36,

375          P.2d             719,             722             (1962).       Because      the   phrase    “other   legal

entity” follows specifically enumerated (and generally private)

business entities, the phrase is most reasonably interpreted as

applying to such entities rather than to governmental bodies.

¶14                          The           dissent               correctly        notes    that   the    definition   of

“enterprise” in § 46-455(Q) is not expressly limited to business

entities                     and           that                “the   term    ‘corporation’        may   embrace   both

private and public entities.”4                                                Infra ¶ 31.         But the Estate does

not argue, nor does the dissent suggest, that the state is a

corporation for purposes of APSA.5                                                        And unlike § 46-455(Q)’s



                                                            
4
   As the dissent points out, APSA’s definition of “enterprise”
is substantially similar to the definition used in federal
racketeering statutes (RICO), and federal courts have broadly
construed the term to include public entities. Infra ¶ 24. But
Congress apparently intended to include public bodies within the
term “enterprise” for federal RICO purposes. See United States
v. Thompson, 685 F.2d 993, 1000 (6th Cir. 1982) (discerning from
the Congressional Record a “great Congressional concern with
organized crime’s infiltration of or domination of various
aspects of national, state and local governments”).           In
contrast, nothing in APSA’s legislative history indicates any
intent to subject the state to civil liability or mentions
either state or federal case law construing “enterprise” for
RICO purposes.
5
     Although the word “corporation” may logically encompass
municipal, public corporations, this definitional nuance does
not give us pause.     Our opinion today does not turn on the
state’s status as a “public entity,” but rather on the lack of
apparent legislative intent to include it in an express list of
potential defendants.      Therefore, the possibility that a
reasonable reading of APSA might include as a potential
                                                                             9 
definition of “enterprise,” other statutes differentiate between

public and private entities and expressly mention both.                                                                                                                           See,

e.g., A.R.S. §§ 13-105(29), 13-1601.

¶15                          Indeed,                  our           legislature                           has           repeatedly                        demonstrated

its           ability                   to          specifically                             mention                   public                  actors                 when              it

intends their inclusion in a list that uses the general category

of “legal entity.”                                            See, e.g., A.R.S. § 12-715 (excluding from

liability                      “[a]              person,                  a        public                 entity                 or         any            other               legal

entity”                    that               donates                     fire               equipment);                            A.R.S.                   § 27-129(G)

(limiting liability of “a person, public entity or other legal

entity” that makes donations for abandoned mines); A.R.S. § 44-

140(3) (defining “person” for purposes of student loan statute

as            “individual,                                corporation,                                government                            or            governmental

subdivision                             or             agency,                      business                        trust,                     estate,                      trust,

partnership or association, or any other legal entity”); A.R.S.

§ 45-251(3)                              (defining                          “person”                         for               purposes                         of             water

adjudication as “an individual, a partnership, a corporation, a

municipal corporation, the [S]tate of Arizona, or any political

subdivision, the United States of America, an Indian tribe or a

community or any other legal entity, public or private”); A.R.S.

§ 49-961(5)                          (defining                       “person”                    in          hazardous                      waste               prevention

statute as “an individual, the United States, this state or a


                                                                                                                                                                                               
                                                                                                                                                                                               
defendant a municipality, a public entity, is not instructive on
the question of whether the state is an “enterprise.”
                                                                                            10 
public                or         private                   corporation,             local   government       unit,    public

agency, partnership, association, firm, trust or estate or any

other legal entity”).6                                            This consistent pattern persuades us that

if the legislature had intended to include the state within its

definition                         of          “enterprise”                  in     §    46-455(Q),     it    would      have

expressly done so.                                             Cf. Estate of McGill v. Albrecht, 203 Ariz.

525, 530-31 ¶ 20, 57 P.3d 384, 389-90 (2002) (rejecting claim

that APSA requires proof of gross negligence, noting that “[t]he

legislature                          surely                    knows   how    to        require   a   showing    of   gross

negligence,                           having                   used    that         term    in    a   great     number     of

statutes”).

¶16                          The dissent also suggests that because governmental

immunity is the exception and not the rule in Arizona, see Stone

v. Ariz. Highway Comm’n, 93 Ariz. 384, 392, 381 P.2d 107, 112

(1963), the state should be subject to APSA liability unless the

legislature expressly excludes it.                                                         Infra ¶ 37.        But when a

statute, such as APSA, “‘specifically limits those who may be

held liable for the conduct described by the statute, the courts

cannot extend liability . . . to those who do not fall within


                                                            
6
      If the phrase “other legal entity” in statutes such as those
cited above generally includes public entities like the state,
the legislature’s insertion of the additional phrase “public
entity” in those same statutes would be superfluous.            In
interpreting statutes, however, “[e]ach word, phrase, clause,
and sentence must be given meaning so that no part will be void,
inert, redundant, or trivial.”       City of Phoenix v. Yates, 69
Ariz. 68, 72, 208 P.2d 1147, 1149 (1949).
                                                                              11 
the   categories      of   potential     defendants    described     by   the

statute,’”     Hagert v. Glickman, Lurie, Eiger & Co., 520 F. Supp.

1028, 1034 (D. Minn. 1981) (quoting In re Equity Funding Corp.

of Amer. Sec. Litig., 457 F. Supp. 1135, 1143 (N.D. Cal. 1978));

see Pinter v. Dahl, 486 U.S. 622, 641-47 (1988) (clarifying

class of potential defendants before imposing liability under

federal securities law).

¶17          If, as we conclude, the legislature did not intend to

include the state in its expressly enumerated list of potential

APSA defendants, neither the general abrogation of governmental

immunity     nor    the    narrow   construction      given    to   immunity

provisions has any bearing on the issue here.               After all, this

case involves a statutory cause of action, not a “statute [that]

limits common-law liability.”            Ward v. State, 181 Ariz. 359,

362, 890 P.2d 1144, 1147 (1995).              Immunity principles cannot

create   state     statutory   liability     where   none   would   otherwise

exist.     See Turner v. Superior Court, 3 Ariz. App. 414, 417, 415

P.2d 129, 132 (1966) (“The abrogation [of governmental immunity]

does not work an automatic cancellation of specific legislative

enactments.”); cf. 3 Sutherland Statutory Construction § 62:1

(7th ed. 2011) (“Statutory provisions which are written in such

general language that they are reasonably susceptible to being

construed as applicable both to the government and to private

parties are subject to a rule of construction which exempts the

                                       12 
government      from     their    operation          in   the     absence      of       other

particular indicia supporting a contrary result in particular

instances. . . .         [T]he rule has been most emphatically stated

and   regularly    applied       in   cases     where     it    is     asserted     that   a

statute makes the government amenable to suit.”).

¶18           Not only do we think the text fails to evidence an

intent to include the state as a defendant, construing § 46-

455(Q)   as    including     the      state      within     APSA’s       definition        of

“enterprise”      results        in    some     tension         with    the    statute’s

enforcement scheme, which charges the state with enforcing the

act and protecting the rights of vulnerable adults.                                 Despite

expressly obligating the state to enforce APSA, the legislature

did   not     mention    public       entities       in   its    list     of   potential

defendants.       See § 46-455(B).             Nor does the statutory scheme

address, or seemingly contemplate, the conflict of interest that

could arise if the state, which bears the primary responsibility

for   enforcing    APSA,    becomes       a     defendant       under    it.        Rather,

APSA’s   enforcement       scheme      suggests       the      legislature        did    not

intend   to    include    the    state    as     a   potential         defendant.         See

Estate of Braden, 225 Ariz. at 401 ¶ 42, 238 P.3d at 1275 (Hall,

J., dissenting) (“[H]ad the legislature intended . . . to make

the State and its agencies liable for damages at the same time

it was granting primary enforcement power to the State, it would

have clearly stated so.”).               Although we agree that the state

                                          13 
could subject itself to liability under a statutory scheme it

also enforces, when it has done so, it has made this intent

express.        See,     e.g.,    A.R.S.      §§ 41-1492.01,          41-1492.06,      41-

1492.08 (expressly subjecting the state to suit under Arizona

civil rights statute, which is enforced through the attorney

general).

¶19           Finally,    in     the   very      statute      at     issue    here,    the

legislature expressly and specifically referred to the state or

its authorized agent, the attorney general, several times.                             See

A.R.S.    §   46-455(E),        (J),   (M),      (N).        Given    those    explicit

references,      it    would     be    rather     odd    to    conclude       that     the

legislature meant to implicitly include the state in subsection

(Q)’s general, catchall phrase “other legal entity.”

¶20           The legislature, of course, may create state liability

in APSA cases.         But in light of its failure to expressly include

the state or any public actor as a potential defendant, its

specific references to the state in § 46-455 and other statutes

in    which   public     entities’     inclusion        is   intended,       and   APSA’s

reliance on state involvement in enforcement, we cannot conclude

that the legislature intended to do so here.

                                         III.

¶21           For the reasons stated, we vacate the opinion of the

court    of   appeals     and    affirm     the    superior        court’s     grant    of

summary judgment in favor of the State.

                                           14 
                               _____________________________________
                               Robert M. Brutinel, Justice


CONCURRING:


_____________________________________
Rebecca White Berch, Chief Justice


_____________________________________
A. John Pelander, Justice


B A L E S, Justice, dissenting

¶22        I respectfully dissent.         APSA imposes civil liability

on “any person or enterprise” that is employed or assumes a

legal duty, or is appointed by a court, to provide care and that

causes or permits a vulnerable adult to be endangered or injured

by    neglect,   abuse,   or    exploitation.     A.R.S.    §   46-455(B).

“Enterprise” includes any “legal entity,” id. § 46-455(Q), and

the state is a legal entity under Arizona law.              Given APSA’s

language and remedial purpose, the Court should hold that the

state will be liable for damages if it endangers or injures a

vulnerable adult in violation of § 46-455(B).

¶23        As    the   majority    recognizes,   Op.   ¶   8,   we   should

interpret statutes to give effect to the legislature’s intent.

Before APSA’s enactment, care providers that abused vulnerable

adults faced common law tort liability and possibly criminal

penalties for offenses such as assault.          Concluding that these

                                     15 
sanctions    were    insufficient,       the    legislature     adopted     APSA   in

1988 but originally provided only criminal penalties for any

“person” who violated the statute.               1988 Ariz. Sess. Laws, ch.

85, § 2.      The very next year, the legislature amended APSA to

also recognize a civil cause of action against “any person or

enterprise.”       The statute provides:

             A vulnerable adult whose life or health is
             being or has been endangered or injured by
             neglect, abuse or exploitation may file an
             action in superior court against any person
             or enterprise that has been employed to
             provide care, that has assumed a legal duty
             to provide care or that has been appointed
             by   a  court   to  provide   care   to   such
             vulnerable   adult  for   having   caused   or
             permitted such conduct.

A.R.S. § 46-455(B) (emphasis added).

¶24          Underscoring that civil liability under APSA extends

broadly,     the    legislature       defined     enterprise       to    mean    “any

corporation,       partnership,     association,        labor   union      or    other

legal    entity,     or    any   group   of     persons    associated       in   fact

although not a legal entity, which is involved with providing

care to an incapacitated or vulnerable adult.”                       A.R.S. § 46-

455(Q)    (emphasis       added).     APSA’s     definition     of      “enterprise”

echoes the definition used in the federal racketeering statutes,

a     definition    that    federal    courts     had    broadly     construed     to

include public entities. United States v. Long, 651 F.2d 239,

241 (4th Cir. 1981); United States v. Angelilli, 660 F.2d 23, 33


                                         16 
(2d Cir. 1981).

¶25          There is no doubt that the state is a “legal entity”

under Arizona law.           See State ex rel. Smith v. Bohannan, 101

Ariz. 520, 523, 421 P.2d 877, 880 (1966) (describing the state

as    a   legal   entity).     This   fact,     combined        with   APSA’s   broad

language,     indicates      that   the    state   can     be    liable     under   the

statute.     Although conceding that the state generally is a legal

entity, the majority concludes that the state is not a legal

entity for purposes of APSA.              Op. ¶ 11-12.

¶26          Observing    that      statutory      words    cannot     be    read    in

isolation, Op. ¶ 12, the majority first contends that the phrase

“any corporation, partnership, association, labor union or other

legal entity” suggests that the term “legal entity relates to

entities like labor unions.” Id.                But this reasoning does not

construe “legal entity” in light of APSA’s surrounding language

– which, after all, provides that “any enterprise” may be liable

and that “enterprise” encompasses not only any legal entity but

also any other group of people associated in fact.                     A.R.S. § 46-

455(Q).      Instead, the majority seeks to narrow the scope of

“legal entity” by relying on the absence of a serial comma after

“labor union.”

¶27          The absence of a comma sheds no light on the meaning

of “legal entity” under APSA.               The majority evidently believes

that because a serial comma distinguishes items in a series, see

                                          17 
e.g. William Strunk, Jr. & E.B. White, The Elements of Style 2

(4th ed. 1999) (“In a series of three or more terms with a

single   conjunction,    use    a     comma    after   each    term    except    the

last.”), the omission of a comma allows the final entries (here

“labor   union”   and   “other       legal    entity”)    to   be    read   as   one

category.     Cf.   Bryan      A.    Garner,     The     Oxford     Dictionary    of

American Usage and Style 70 (2000) (advising that the omission

of a serial comma allows the final entries to be “joined” or

“read as one category”).            Whatever force this argument may have

in other contexts, it is singularly unconvincing with respect to

APSA’s definition of “enterprise.”

¶28         Although the use of a serial comma may desirably avoid

ambiguity, grammarians disagree whether the penultimate entry in

a series should be followed by a comma.                   See Bryan A. Garner,

Garner's Modern American Usage               654 (2003).       Cf.    Bill Walsh,

Lapsing into a Comma 81 (2000) (noting newspaper convention of

omitting serial commas).         More importantly, the style manual for

Arizona’s legislature expressly advises that a comma should not

be inserted before the conjunction “or” at the end of a series

of items.     See   The Arizona Legislative Bill Drafting Manual

2011-12 at 83; The Arizona Legislative Bill Drafting Manual 2009

at 81.   Discounting the legislature’s own style conventions, the

majority asserts that the omission of a serial comma here “is

substantive and not merely stylistic.”             Op. ¶ 12 n.2.        (Contrary

                                        18 
to the majority’s suggestion, id., the comma preceding “or any

group of persons associated in fact although not a legal entity”

is not a serial comma; it does not come before the last item in

the series of legal entities.)

¶29            The history of the amendments to APSA confirms that

the omission of a comma before “or other legal entity” has no

substantive import.               From 1989 until 2009, the definition of

“enterprise” included a comma after “labor union” and before “or

other legal entity.”               In 2009, the legislature amended APSA,

primarily       to       expand     civil    liability       for   the    financial

exploitation of vulnerable adults or theft, but also to make

certain technical and conforming changes.                Arizona State Senate,

Fact Sheet for H.B. 2344, 49th Leg., 1st Reg. Sess. (June 24,

2009).    For example, the legislature defined “vulnerable adults”

to include certain “incapacitated persons” and changed previous

references to “incapacitated or vulnerable adults” to instead

say “vulnerable adults.”              See 2009 Ariz. Sess. Laws 119, § 4

(1st Reg. Sess.).           Apart from this change, the 2009 amendments

changed the definition of “enterprise” in two ways: substituting

a    “that”    for   a    “which”    and    omitting   the    comma   after   “labor

union.”       See id. § 8.

¶30            The change in the comma was obviously non-substantive.

To    conclude       otherwise      implausibly    suggests        that   when   the

legislature expressly expanded civil liability under APSA, it

                                            19 
also    silently     narrowed      the    field     of    potential      “other   legal

entity”    defendants      to     only     those     somehow     related     to   labor

unions.      Cf. Op. ¶ 12 n.2 (recognizing that 2009 amendments

deleted    comma).        We     should    not     infer    that   the     legislature

“hide[s] elephants in mouseholes,” Whitman v. American Trucking

Ass’ns, 531 U.S. 457, 468 (2001), much less in the deletion of a

comma.

¶31         In determining that the state is not a legal entity

for    purposes    of    APSA,    the     majority       also   resorts    to   ejusdem

generis, reasoning that “because the phrase ‘other legal entity’

follows specifically enumerated (and generally private) business

entities, the phrase is most reasonably interpreted as applying

to such entities rather than to governmental bodies.”                       Op. ¶ 13.

This argument fails, however, because the entities specifically

enumerated in the statute are not limited to business entities,

whether private or public, but include, among other things, any

corporation or association.                See     A.R.S. § 46-455(Q).            Under

Arizona law, the term “corporation” may embrace both private and

public entities.         See Sumid v. City of Prescott, 27 Ariz. 111,

114-16, 230 P. 1103, 1105 (1924) (holding that “corporation”

under Employers’ Liability Law includes municipal corporations).

Indeed, under long-settled case law, State v. Stone, 104 Ariz.

339, 452 P.2d 513 (1969), the state may be liable in wrongful

death     actions,      even     though    the     underlying      statute      imposes

                                           20 
liability only on “persons” and “corporations.”                         See A.R.S. §

12-611 (providing that “the person who or the corporation which

would have been liable if death had not ensued shall be liable

to    an   action    for   damages,    notwithstanding          the   death     of   the

person injured”).

¶32          Construing “legal entity” under APSA to include public

entities like the state is also consistent with the statutory

provisions       imposing      liability         broadly   on    “any     person       or

enterprise” and defining “enterprise” to include any group of

persons associated in fact, whether or not a legal entity.                           This

interpretation also comports with federal case law concluding

that    public      entities   may   be    “enterprises”        under    the    federal

racketeering        statute,   which      defines     “enterprise”      in     language

similar to A.R.S. § 46-455(Q).              See, e.g., Long, 651 F.2d at 241

(holding in accord with majority of the federal courts that

“RICO      should     be   construed      to     include   public       entities       as

enterprises”).

¶33          In short, neither ejusdem generis nor the principle

that statutes should be construed in light of their surrounding

words suggests that APSA’s reference to legal entities excludes

the state.

¶34          The majority also observes that the legislature has

sometimes specifically listed the state or other public entities

in statutes that refer to legal entities more generally.                         Op. ¶

                                           21 
14.   This fact, however, does not imply that the state is only a

legal entity if it is expressly so identified by statute.                                 See

Bohannon,    101     Ariz.   at    523,    421    P.2d    at    880     (noting,         in   a

contractual dispute, that the state is a distinct legal entity

with the power to sue and be sued).                       Instead, the statutory

language     cited     by    the       majority        suggests     the     legislature

recognizes    that     public      entities      are    included      in    but   do      not

exhaust the class of legal entities.                     See, e.g., A.R.S. § 12-

715(A)-(B)    (excluding        from      liability      “[a]     person,     a    public

entity or any other legal entity” that donates fire equipment);

A.R.S. § 27-129(F) (allowing donations from “any person, public

entity or other legal entity”); A.R.S. § 45-251(3) (defining

“person”    for    purposes       of   water     adjudication      to      include       “the

state . . . or any other legal entity, public or private”).

¶35          The majority also observes that “APSA’s enforcement

scheme suggests the legislature did not intend to include the

state as a potential defendant.”                 Op. ¶ 16.        I disagree.        There

is nothing anomalous about subjecting the state to liability

under a statutory scheme the state also enforces.                            See, e.g.,

Arizona    Disabilities      Act,      A.R.S.     §    41-1492.01;      A.R.S.       §    49-

961(5) (defining “person” in environmental statutory scheme to

mean “an individual, the United States, this state or a public

or private corporation, local government unit, public agency,

partnership, association, firm, trust or estate or any other

                                           22 
legal entity”).           The fact that the legislature assigned the

state     or      the        attorney        general        particular      enforcement

responsibilities or a right to intervene in private actions,

e.g., A.R.S. § 46-455(E), (J), (M), (N), also does not logically

imply that the state cannot be civilly liable as a legal entity.

¶36            APSA    provides    for       various    remedies,       some    of    which

admittedly      may     not    apply    to    the   state.        See    A.R.S.      §     46-

455(H)(3) (providing for “dissolution or reorganization” of an

enterprise       in     appropriate      cases).            But   the    fact       that     a

particular defendant, whether the state or otherwise, may not be

subject to every remedy does not suggest the defendant cannot be

sued for damages.             Cf. United States v. Turkette, 452 U.S. 576,

585 (1981) (declining to limit scope of “enterprise” in federal

RICO statute based on potential unavailability of civil remedies

as to certain entities).               After all, a group of persons that is

not a legal entity could not be dissolved or reorganized, but

APSA subjects such a group to civil damage liability.                                    APSA

affords    a    menu    of     civil    remedies       allowing    courts      to    tailor

relief appropriate to the particular case.

¶37            The majority concludes by noting that the legislature

could expressly subject the state to liability under APSA.                                 Op.

¶ 18.     Neither APSA nor Arizona law requires the legislature to

specifically          declare     its    intent        to     impose     liability          on

governmental entities.             Instead, Arizona governmental liability

                                             23 
is    the     rule    and     not     the    exception,          reflecting      our       state’s

“overarching policy of holding a public entity responsible for

its conduct.” Backus v. State, 220 Ariz. 101, 104, ¶ 9, 203 P.3d

499, 502 (2009).             In Backus, we declined to impose restrictions

on    state    liability         under      A.R.S.    §   12-820.01(A)           greater     than

those compelled by the statutory language.                              Id. at 107, ¶ 23,

203    P.3d    at     505.       We   observed       that    if       the    legislature       had

intended to impose such restrictions, it would have said so.                                    A

similar       observation           applies     here:       if     the       legislature       had

intended       to     exclude         the     state       from        the    legal        entities

potentially liable under APSA, it could have said so.

¶38            This Court has recognized that APSA should be broadly

construed      in     light      of   the     legislature’s           remedial       purpose   of

providing civil remedies to protect vulnerable adults.                                     See In

re Estate of Winn, 214 Ariz. 149, 150 ¶ 5, 150 P.3d 236, 237

(2007).       Absent a clear indication that the legislature intended

to shield the state from liability, we should hold that the

state can be liable, because that interpretation comports with

the    statutory       language,         APSA’s       purpose,         and     our    case     law

recognizing that the state is a legal entity.

¶39            Because       I    also      agree     with       the     court       of    appeals

regarding       the    other        issues     presented,         I    would     affirm      that

court’s opinion reversing the summary judgment for the State and

remanding to the trial court for further proceedings.

                                               24 
                         _____________________________________
                         W. Scott Bales, Justice

CONCURRING:


_____________________________________
Andrew D. Hurwitz, Vice Chief Justice




                               25